Citation Nr: 0120987	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  96-25 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Whether a clear and unmistakable error (CUE) was made in 
a December 1992 rating decision which assigned a 
noncompensable initial rating for tinnitus.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
September 1982, from April to August 1984, and from December 
1984 to April 1992 with additional, brief periods of active 
duty training in 1984.

The instant appeal as to the CUE claim arose from an October 
1995 rating decision which denied the claim.  In February 
1998 the Board of Veterans' Appeals (Board) remanded that 
issue for further development.

The instant appeal as to the cervical spine, low back, and 
right shoulder disorders arose from a February 1999 rating 
decision which denied service connection for those claims.  
These claims are discussed in the REMAND section below which 
follows the ORDER in this case.


FINDING OF FACT

The December 1992 rating decision failed to apply relevant 
regulatory provisions extant at the time pertaining to the 
evaluation of assignment of a compensable rating for 
tinnitus; the result of that decision would have been 
manifestly different but for this error.


CONCLUSION OF LAW

The RO's December 1992 decision which denied a compensable 
rating for tinnitus is clearly and unmistakably erroneous.  
38 U.S.C.A. §§ 5107, 5109A, 7105 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.105 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.

The Board is granting the full benefit sought in this appeal, 
as the veteran was seeking a compensable rating for his 
service-connected tinnitus, effective from the date following 
his separation from service.  To the extent that the 
provisions of the VCAA are applicable to the CUE issue 
currently on appeal, the Board finds that, under these 
circumstances, adjudication of this appeal, without referral 
to the RO for initial consideration under the new law, poses 
no risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92; see also Holliday v. 
Principi, 14 Vet. App. 280, 288 (2001) (some CUE claims may 
be excluded from VCAA coverage).  

VA rating decisions which are not timely appealed are 
considered final and binding in the absence of a showing of 
CUE.  38 U.S.C.A. § 5109A (West Supp. 2001); 38 C.F.R. 
§ 3.105(a) (2000).  To establish a valid CUE claim, a 
claimant must show that either the correct facts, as they 
were known at the time, were not before the adjudicator, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  Pierce v. Principi, 240 F.3d 
1348, 1354 (Fed. Cir. 2001); Russell v. Principi, 3 Vet. App. 
310, 313 (1992).  The claimant must assert more than a mere 
disagreement as to how the facts were weighed or evaluated.  
Eddy v. Brown, 9 Vet. App. 52 (1996).

If a claimant wishes to reasonably raise a claim of CUE, 
there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
alleged error.  Phillips v. Brown, 10 Vet. App. 25, 31 
(1997); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  If the 
error alleged is not the type of error that, if true, would 
be CUE on its face, if the claimant is only asserting 
disagreement with how the RO evaluated the facts before it, 
if the claimant has only alleged a failure on the part of VA 
to fulfill its duty to assist, or if the claimant has not 
expressed with specificity how the application of cited laws 
and regulations would dictate a "manifestly different" 
result, the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or lack of 
entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 
(1995) (asserting disagreement with how the RO evaluated the 
facts before it is an allegation which is inadequate to raise 
a CUE claim); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994) (a 
breach of the duty to assist cannot form the basis for a CUE 
claim).

Briefly, the record shows that the veteran was exposed to a 
considerable amount of noise during service; this fact is not 
disputed.  The veteran's United States Air Force personnel 
records show that he was a helicopter mechanic during his 
first three years of service and that he was an aerospace 
ground equipment technician during his last seven years of 
service.  A February 1981 reference audiogram noted that the 
veteran was "currently working in noise."

The service medical records show that the veteran underwent 
operations in the left ear in 1979, 1980, and 1987.  The 1979 
surgery followed an examination which showed a large left 
attic retraction pocket and cholesteatoma.  Following the 
surgery, the clinical records also show hearing loss in the 
left ear.  In addition, service medical records included an 
ear, nose, and throat consultation request in January 1992 
which noted that the veteran had chronic tinnitus in the left 
ear since childhood.  The provisional diagnosis included 
increased tinnitus.  An April 1992 record noted that the 
veteran reported that tinnitus had been noticeable in the 
last year, and an undated summary of care record assessed 
chronic tinnitus.

The veteran's original claim for compensation, filed in June 
1992, included a claim for service connection for "ringing 
or buzzing in left ear".  During a July 1992 VA examination 
the veteran also reported a long history of noise exposure in 
the military.  He also reported a history of tinnitus of at 
least two years.  The examination report noted "[i]t is 
constant and sounds much like the whine of a jet engine."  

In the December 1992 rating decision, service connection was 
granted for "hearing loss with tinnitus, left ear."  A 
noncompensable rating was assigned, and the Diagnostic Code 
cited in the rating decision was 6100, for hearing loss.  The 
rating decision does not indicate why a compensable rating 
for tinnitus was not granted at that time.

The evaluation for the dual hearing loss/tinnitus disability 
was confirmed and continued, and the disability remained 
listed as "hearing loss with tinnitus" until, pursuant to 
the February 1998 Board remand, the RO addressed separately 
the question of entitlement to an increased rating for 
tinnitus in an August 1998 rating decision.  The August 1998 
rating decision separated tinnitus from the hearing loss 
disability and assigned a 10 percent disability rating for 
tinnitus alone, effective from December 15, 1994.

In its August 1998 decision, the RO noted that "[t]he 
veteran now reports bilateral tinnitus due to the exposure to 
excessive noise from aircraft."  The RO also noted that the 
tinnitus was described as constant and predominantly in the 
left ear.  The RO noted that "an evaluation of 10 percent is 
warranted if the record shows persistent tinnitus as a 
symptom of head injury, concussion, or acoustic trauma."  

The veteran's representative has provided some degree of 
specificity as to what the alleged error is.  The 
representative has argued that the December 1992 rating 
decision was in error because a separate 10 percent 
evaluation for tinnitus should have been assigned under 
Diagnostic Code 6260, effective from the date following the 
veteran's separation from service, April 8, 1992.  The 
representative noted that the VA examination which was of 
record at the time of the December 1992 rating decision noted 
that the veteran was exposed to constant tinnitus.  

The pertinent regulation which was in effect at the time of 
the December 1992 rating decision, 38 C.F.R. § 4.84b, 
Diagnostic Code 6260 (1992), provided that a 10 percent 
rating was warranted for "[t]innitus:  [p]ersistent as a 
symptom of head injury, concussion, or acoustic trauma."

The Board finds that the December 1992 rating decision 
incorrectly applied the pertinent regulations in assigning a 
noncompensable rating for the veteran's service-connected 
tinnitus.  The December 1992 rating decision narrowly 
interpreted the evidence and regulations and did not consider 
the totality of the evidence in reaching its conclusion.  The 
evidence at the time of the decision revealed that the 
veteran had been exposed to acoustic trauma in service and 
that he had constant tinnitus which sounded like the whine of 
a jet engine, the acoustic trauma to which he had been 
exposed.  These facts satisfied the requirements for a 
compensable, 10 percent rating in 1992.  The Board finds that 
one would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the alleged error.

The Board's conclusion is reinforced by the findings of the 
August 1998 rating decision which granted the compensable 10 
percent rating for tinnitus on essentially the same facts 
that were in evidence at the time of the December 1992 rating 
decision.  That is, that the veteran was exposed to acoustic 
trauma in service and that he had persistent tinnitus as a 
result.  Further, the pertinent law was the same in 1998 as 
it was in 1992.  See 38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1998). 

In consideration of all of the evidence of record at the time 
of the decision, the Board concludes that clear and 
unmistakable error exists in the December 1992 rating 
decision.  In this case, that means that a compensable, 10 
percent rating is warranted for the veteran's tinnitus 
effective from April 8, 1992.


ORDER

CUE having been shown, an increased rating, to 10 percent, 
for the veteran's service-connected tinnitus for the period 
from April 8, 1992, to December 14, 1994, is granted, subject 
to the provisions governing the payment of monetary benefits.


REMAND

As regards the claims for service connection for a cervical 
spine disorder and a low back disorder, the veteran asserts 
that he has these problems as a result of a motor vehicle 
accident in service.  He reports pain since that time in the 
upper and lower back.

A review of the service medical records show that the veteran 
complained several times of neck and low back pain, including 
a May 1990 record which noted pain diffusely through the back 
following a minor motor vehicle accident the previous week.  
The assessment was musculoskeletal strain.  Private treatment 
records associated with the claims folder dated in 1998 
reveal a diagnosis of degenerative disc disease of the 
cervical spine, and they indicate that he underwent cervical 
fusion at Jackson Hospital in December 1998.  In his June 
2000 hearing, the veteran testified that he had undergone the 
surgery in December 1998.  Therefore, as the records of 
surgical treatment at Jackson Hospital appear to be relevant 
to the claim, the RO should attempt to associate them with 
the claims folder

In addition, based on the statements made by the veteran and 
the medical evidence, the Board believes that the RO should 
request a VA examination which addresses whether it is at 
least as likely as not that the veteran's cervical spine and 
claimed low back disorders were incurred in or aggravated by 
service.  The veteran is hereby advised that, in the event he 
fails to report for a VA examination without good cause, his 
service connection claims will be decided based upon the 
evidence of record.  38 C.F.R. § 3.655 (2000).

As to the right shoulder claim, the RO first denied service 
connection for a right shoulder disorder in April 1994.  In a 
letter dated June 15, 1994, the RO notified the appellant of 
this denial.  He did not initiate an appeal of the RO's 
denial; consequently, the RO's April 1994 decision is final 
as to that claim.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).  

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by the VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).  With regard to petitions to 
reopen previously and finally disallowed claims, the United 
States Court of Appeals for Veterans Claims (Court) has 
explained that "new evidence" is evidence that is not 
"merely cumulative" of other evidence of record.  Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991).  Evidence is 
"material" when it bears directly or substantially on the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512-513 (1992).

The veteran filed the present claim to reopen the claim for 
service connection for a right shoulder disorder in September 
1998.  In the February 1999 rating decision currently on 
appeal, the RO listed the issue as service connection for a 
right shoulder disorder.  The rating action did not mention 
that service connection for a right shoulder disorder was 
previously considered and denied, and the RO denied the 
veteran's claim for service connection for a right shoulder 
disorder on a de novo basis.  

The Board is of the opinion, therefore, that the issue with 
regard to the right shoulder claim on appeal is more 
appropriately stated as whether new and material evidence has 
been received sufficient to reopen a claim of entitlement to 
service connection for a right shoulder disorder.  The new 
and material aspect of the claim has not been formally 
adjudicated by the RO.  Because the RO has not yet considered 
the new and material aspect of this claim, a decision by the 
Board at this time would be potentially prejudicial to the 
veteran.  See Bernard, 4 Vet. App. at 384.  Therefore, a 
remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and has identified, above, certain assistance 
that must be rendered to comply with the VCAA.  However, it 
is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The RO should ask the appellant to 
provide the RO with information regarding 
any evidence pertinent to his claims that 
has not already been made part of the 
record, including records of anterior 
cervical fusion surgery of the veteran 
from the Jackson Hospital & Clinic, Inc., 
1725 Pine Street (and/or 1235 Forest 
Avenue), Montgomery, Alabama, 36106, 
dated in December 1998.  The RO should 
assist him in obtaining such evidence.  
The appellant must adequately identify 
the records and provide any necessary 
authorization.  If the RO, after making 
reasonable efforts, is unable to obtain 
any of the adequately identified records 
sought, the RO shall notify the claimant 
that it is unable to obtain those records 
by identifying the records it is unable 
to obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

2.  The RO should arrange to have the 
veteran scheduled for a VA examination.  
The physician should examine the veteran, 
review the claims folder, complete any 
indicated testing, and offer an opinion 
as to whether it is at least as likely as 
not that any currently diagnosed 
disorder(s) of the low back and cervical 
spine is(are) related to service.  The 
claims folder should be made available to 
the physician for review.  The physician 
should provide complete rationales for 
all conclusions reached.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001) are 
fully complied with and satisfied.

4.  Thereafter, the RO should adjudicate 
the issues on appeal, including whether 
new and material evidence has been 
received sufficient to reopen a claim of 
entitlement to service connection for a 
right shoulder disorder.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, including the appropriate laws and 
regulations governing new and material 
claims.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



